IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SENTRY INSURANCE                     NOT FINAL UNTIL TIME EXPIRES TO
COMPANY AND SPENCER                  FILE MOTION FOR REHEARING AND
GIFTS HOLDING,                       DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D14-430

v.

LAWRENCE LEVIN ,

      Appellee.


_____________________________/

Opinion filed November 4, 2014.

An appeal from an order of the Judge of Compensation Claims.
W. James Condry, II, Judge.

Date of Accident: January 7, 2011.

William H. Rogner of Hurley, Rogner, Miller, Cox, Waranch & Westcott, P.A.,
Winter Park, for Appellant.

Matthew D. Valdes of the Law Offices of Walter F. Benenati, Orlando, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK and MARSTILLER, JJ., CONCUR.